In a negligence action to recover damages for personal injuries, the plaintiff appeals from so much of a judgment of the Supreme Court, Westchester County (Wood, J.), dated December 12, 1988, as dismissed his claim for punitive damages against the defendant Insurance Company of North America.
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court properly dismissed the plaintiff’s claim for punitive damages against the defendant Insurance Company of North America (see, DiBlasi v Aetna Life & Cas. Ins. Co., 147 AD2d 93). Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.